BROCK, Justice,
dissenting.
I respectfully dissent. In my view, the majority has given an erroneous construction to T.C.A., § 49-605, subsection A, which provides:
“All school funds for current operation and maintenance purposes collected by any county, except the funds raised by any local special pupil transportation tax levy as authorized in this subsection, shall be apportioned by the county trustee among the county, city, and special school districts therein on the basis of the average daily attendance maintained by each, during the current school year.” 1
The language employed by the Legislature is all inclusive. It purports to control “[a ]11 school funds for current operation and maintenance purposes” and requires that they be apportioned by the trustee of the county among all school systems in the county whether operated by the county, city or other special school district. The only exception authorized is such funds as result from a local special pupil transportation levy. It is clear to me that the Legislative intent is evident and that the quoted provision requires apportionment of county school funds which are appropriated for current operation and maintenance purposes, regardless of the source of such funds; so that, Federal revenue sharing funds which are allocated for such school purposes must be apportioned under this provision.
Our recent decision in City of Harriman v. Roane County, Tenn., 553 S.W.2d 904 (1977) supports this view. Speaking for a unanimous Court, Mr. Justice Harbison, after noting that funds raised by a county from a special tax levy for the purpose of “the building, repair and equipment of county schools” were not required by the above quoted statute to be apportioned with other school systems in the county, further stated:
“Where, however, the county does not make such a special purpose levy, but lawfully appropriates funds to current school operations, as has been done here with the portion of sales tax at issue, then those funds become subject to the apportionment provisions of the general school statutes.” 553 S.W.2d at 909.
In the course of that opinion, we also quoted with approval from Board of Education of the Memphis City Schools v. Shelby County, 207 Tenn. 330, 339 S.W.2d 569 (1960) as follows:
*643“In that ease a private act purporting to authorize a different distribution of funds between the city and county school systems from that provided in what is now T.C.A. § 49-605 was held unconstitutional and potentially disruptive of the uniform system contemplated by the general statu Les.
“In that case, the Court said:
‘The general purpose and plan of the Education Acts passed by the Legislature of Tennessee, beginning with the Act of 1925, referred to hereinabove, was to establish and maintain a uniform system of public education in this State, public education being primarily a State function. The philosophy permeating such general uniform plan, as set out in said General Education Acts, in so far as pertinent to the issues in these causes, provides for a division of all county school funds, with the exception of funds for the transportation of pupils attending the public schools, between the County School System and the School systems operated by municipalities or special school districts, such as the City of Memphis and its Board of Education, within the county, on a proportional basis of the average daily attendance of pupils attending the various schools in a county.’ 207 Tenn. at 345, 339 S.W.2d at 576.
“Further, the Court said:
‘Education of the youth of each county is the primary purpose of our State Educational System as reflected throughout all of its General Education Acts, and the apportionment of local school funds under the general law on the basis of average daily attendance of pupils in the various schools gives to every school system its proportional and fair share of said funds, so, in a sense, each pupil may be afforded the same opportunity to obtain an education, regardless of place of residence.’ 207 Tenn. at 351, 339 S.W.2d at 578.” 553 S.W.2d at 908.
This Court stated further in the City of Harriman case:
“The provisions of T.C.A. § 49-605 are mandatory. They require that all school funds for current operations and maintenance purposes collected by a county, except those used for pupil transportation, ‘shall be apportioned by the county trustee, among the county, city, and special school districts therein on the basis of average daily attendance maintained by each, during the current school year.’ ” 553 S.W.2d at 908.
It appears clear to me that the majority in the case at bar have departed from the liberal and very sound construction of T.C.A., § 49-605, laid down 19 years ago in Board of Education of the Memphis City Schools v. Shelby County, supra, and again only 18 months ago in City of Harriman v. Roane County, supra. In holding that the apportionment mandate of T.C.A., § 49 — 605, does not apply to “Federal revenue sharing funds” although those funds are appropriated by the county for current operation and maintenance school purposes, the majority has engrafted into the statute an additional exception which should read as follows:
“. . . and except for such funds as a county may receive from the Federal government as revenue sharing funds.”
Certainly the language of the statute does not require such an exception. Moreover, I think it clear that the judicially added exception of Federal revenue sharing funds is contrary to the manifest legislative intent, i. e., that the education of every school child in a given county of this state shall be supported by an equal number of dollars without regard to whether the child is a student of the county school system, the city school system or the system of some other special school district within the county and also without regard to the source of such school funds. The majority permits Madison County to appropriate huge sums of money for the education of children of the Madison County school system without apportioning those funds with the City of Jackson school system, merely because the source of those funds was a Federal “revenue sharing” grant.
*644The result thus reached by the majority is not required by the applicable Federal law, for, as pointed out in the majority opinion, the Federal act merely provides that Federal revenue sharing funds shall be expended . .in accordance with the laws and procedures applicable to the expenditure of its (county’s) own revenues.” 31 U.S.C., § 1243(a)(4). “Its (Madison County’s) own revenues,” once appropriated for current operation and maintenance purposes, as was done by the Madison County court in this case, are required by T.C.A., § 49-605, to be apportioned on the basis of average daily attendance with the City of Jackson school system. As we held in City of Harriman, supra, once the county “. . . lawfully appropriates funds to current school operations, . . . then those funds become subject to the apportionment provisions of the general school statute.” 553 S.W.2d at 909.
The majority notes that to hold that T.C.A., § 49-605, requires the apportionment of Federal revenue sharing funds with other school districts within a county does not comport with its notions of “considerations of equity and fundamental fairness.” Referring to the fact that the city also receives Federal revenue sharing funds from the Federal government, the majority notes that “[t]he pie has already been sliced; we are not willing to slice it again.” However, it should be noted that the “pie” was not doled out by the Federal government to the school system of Madison County or the school system of the City of Jackson; it was doled out to the county of Madison and the City of Jackson each of which was free to expend funds for purposes other than the current operation and maintenance of its school system. Once the county appropriated those funds for the current operation and maintenance of its county school system, however, they became subject to the apportionment required by T.C.A., § 49-605.
I would reverse the judgment of the Court of Appeals and affirm that of the trial court.

. This mandate is re-stated in paragraph “5” of subsection A.